802 F.2d 460
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.United States of America;  Bonnie Burks, Internal RevenueAgent, Petitioners-Appelleesv.Patmon, Young & Kirk, P.C., and Hallison H. Young,Respondents-Appellants (86-1792).United States of America, and Bonnie Burks, Revenue Agent ofthe Internal Revenue Service, Plaintiffs-Appelleesv.Hallison H. Young, in his capacity as an Officer andresponsible employee of Patmon, Young and Kirk,P.C., Defendants-Appellants (85-1997).United States of America, and Bonnie Burks, Revenue Agent ofthe Internal Revenue Service, Plaintiffs-Appelleesv.Patmon, Young & Kirk, Defendants-Appellants (85-1998).
No. 85-1792.
No. 85-1998.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1986.

1
BEFORE:  MERRITT, MARTIN and GUY, Circuit Judges

ORDER

2
This matter is before the Court upon the petitioner United States' motions to dismiss three appeals growing out of an Internal Revenue Service investigation of respondent Hallison Young.


3
The district court's orders of August 15, 1985 and November 12, 1985 were entered during the last phase of civil contempt proceedings against the respondent law firm of Patmon, Young and Kirk and its designated representative respondent Young.  Upon review of the documents before the Court, the Court concludes that the orders are clearly interlocutory and non-appealable since none ended the litigation on the merits.  Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978);  Donovan v. Mazzola, 761 F.2d 1411, 1416-17 (9th Cir. 1985).


4
It is ORDERED that the motions to dismiss appeal numbers 85-1792, 85-1997 and 85-1998 are granted.